COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-13-00146-CV


Thomas A. Wilder, District Clerk         §   From the 17th District Court



                                         §   of Tarrant County (017-264181-13)

v.

                                         §   April 3, 2014



Odell Campbell, Thomas Ray               §   Opinion by Justice Gabriel
Robertson, Shawnta Renea
Coleman, Scott Wiernik, Tairhonda
Mcafee, Marybeth Lynn Jewell, and
Diana J. Najera                          §   Dissent by Justice Gardner


                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. We vacate the trial court’s order

granting Appellees a temporary injunction and dismiss the case. It is ordered

that the temporary injunction is vacated and that the case is dismissed.
SECOND DISTRICT COURT OF APPEALS

       /s/ Lee Gabriel
By _________________________________
   Justice Lee Gabriel